Case: 19-50987      Document: 00515660126         Page: 1    Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 19-50987                       December 3, 2020
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roel Gilberto Melendez-Davila,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-01780


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Roel Gilberto Melendez-Davila pleaded guilty to illegal reentry under
   8 U.S.C. § 1326(a). At sentencing, the district court imposed a four-level
   enhancement under U.S.S.G. § 2L.1.2(b)(3)(D), which applies if the
   defendant committed a felony after his first removal. The district court relied
   on Melendez-Davila’s Kansas conviction for conspiracy to commit


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50987      Document: 00515660126           Page: 2    Date Filed: 12/03/2020




                                     No. 19-50987


   aggravated escape from custody, for which he was sentenced to eight
   months’ imprisonment and twelve months’ probation. See Kan. Stat.
   Ann. §§ 21-5911(b)(1)(A), 21-5302. Melendez-Davila did not object to this
   enhancement. After assessing other enhancements that Melendez-Davila
   does not challenge on this appeal, the district court imposed a sentence of
   forty-six months, at the lower end of the guideline range of forty-six to fifty-
   seven months.
          Melendez-Davila makes two arguments, both raised for the first time
   on appeal. First, he argues that 8 U.S.C. § 1326(a) is unconstitutional. He
   correctly concedes that this argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224, 235 (1998), but he presents the issue to preserve
   it for further possible review. Second, he argues that the district court plainly
   erred in assessing an enhancement for a felony conviction because his
   previous Kansas conviction was not punishable by more than one year in
   prison. Finding no plain error, we affirm.
          We review challenges to Guidelines enhancements raised for the first
   time on appeal for plain error. See United States v. Chavez-Hernandez,
   671 F.3d 494, 497 (5th Cir. 2012). To rise to the level of plain error, a “legal
   error must be clear or obvious, rather than subject to reasonable debate.”
   Puckett v. United States, 556 U.S. 129, 135 (2009). Accordingly, “[t]here is
   no plain error if the legal landscape at the time showed the issue was disputed,
   even if . . . the district court turns out to have been wrong.” United States v.
   Rodriguez-Parra, 581 F.3d 227, 230 (5th Cir. 2009). “We ordinarily do not
   find plain error when we have not previously addressed an issue.” United
   States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009) (quoting United States v.
   Lomas, 304 F. App’x 300, 301 (5th Cir. 2008)).
          The Guidelines define a “felony” as “any federal, state, or local
   offense punishable by imprisonment for a term exceeding one year.”




                                          2
Case: 19-50987      Document: 00515660126          Page: 3   Date Filed: 12/03/2020




                                    No. 19-50987


   U.S.S.G. § 2L1.2 cmt. 2. This court looks to the maximum statutory term of
   imprisonment, rather than the length of the defendant’s actual sentence, in
   determining whether to classify an offense as a felony. See United States v.
   Rivera-Perez, 322 F.3d 350, 352 (5th Cir. 2003).
          Kansas criminal statutes do not specifically prescribe maximum
   penalties. See United States v. Brooks, 751 F.3d 1204, 1205–06 (10th Cir.
   2014) (describing Kansas’s “rather unusual criminal sentencing scheme”).
   Rather, under the Kansas sentencing guidelines, a sentence is determined by
   two factors: the severity level of the crime of conviction—which is provided
   by the statute of conviction—and the offender’s criminal history. See Kan.
   Stat. Ann. § 21-6804.         Each sentence is imposed based on a two-
   dimensional grid, much like the federal sentencing table. “The grid’s vertical
   axis is the crime severity scale which classifies current crimes of conviction.
   The grid’s horizontal axis is the criminal history scale which classifies
   criminal histories.” Id. § 21-6804(c).
          Melendez-Davila’s conviction for conspiracy to commit aggravated
   escape from custody is a level ten offense. See id. §§ 21-5911(c)(2)(A), 21-
   5302(d)(1). His criminal history classification was “level E.” Kansas’s
   sentencing grid gave the court discretion to sentence Melendez-Davila to a
   term of imprisonment ranging from seven to nine months. See id. § 21-6804.
   If Melendez-Davila’s criminal history was “level A,” however, he would
   have faced up to thirteen months’ imprisonment for his level ten offense. See
   id.
          Melendez-Davila argues that his Kansas conviction should not be
   classified as a “felony” because his criminal history and offense severity only
   exposed him to a maximum penalty of nine months’ imprisonment, and thus
   he did not commit an offense “punishable by imprisonment for a term
   exceeding one year.” U.S.S.G. § 2L1.2 cmt. 2. In support, Melendez-Davila




                                            3
Case: 19-50987     Document: 00515660126           Page: 4   Date Filed: 12/03/2020




                                    No. 19-50987


   points to Brooks, 751 F.3d 1204 and United States v. Haltiwanger, 637 F.3d 881
   (8th Cir. 2011), which held that when determining the maximum sentence of
   imprisonment a defendant could have received under Kansas law, “the
   hypothetical possibility that some recidivist defendants could have faced a
   sentence of more than one year is not enough to qualify [the defendant’s]
   conviction as a felony.” Brooks, 751 F.3d at 1211 (quoting Haltiwanger,
   637 F.3d at 884). Instead, “the maximum amount of prison time a particular
   defendant could have received controls.” Id. at 1213; see also Haltiwanger,
   637 F.3d at 884.
          We need not decide whether the district court erred, for any error
   certainly was not plain error. Although other circuits have addressed this
   aspect of Kansas’s sentencing scheme, it is an issue of first impression for
   this court. “We ordinarily do not find plain error when we have not
   previously addressed an issue.” Evans, 587 F.3d at 671 (quotation omitted).
   To the contrary, we have previously rejected similar arguments in multiple
   unpublished opinions. See United States v. Colin-Fajardo, 278 F. App’x 340,
   341–42 (5th Cir. 2008) (“The focus of the inquiry is on whether the offense
   carries a potential sentence of more than one year, rather than on whether an
   individual defendant convicted of that offense meets the criteria for a
   sentence of more than one year.”); United States v. Cedillos, 191 F. App’x
   322, 323–24 (5th Cir. 2006) (similar).
          To be sure, these cases relied on United States v. Harp, 406 F.3d 242,
   246 (4th Cir. 2005), which interpreted North Carolina’s similar sentencing
   structure and was later overruled by a divided en banc Fourth Circuit in
   United States v. Simmons, 649 F.3d 237, 241 (4th Cir. 2011). See Simmons,
   649 F.3d at 244 (“As in North Carolina, the Kansas sentencing structure ties
   a particular defendant’s criminal history to the maximum term of
   imprisonment.”) (quotation omitted). And this court has granted several
   unopposed motions to vacate and remand for sentencing based on Simmons’s



                                         4
Case: 19-50987      Document: 00515660126          Page: 5   Date Filed: 12/03/2020




                                    No. 19-50987


   reinterpretation of North Carolina’s sentencing scheme. See United States v.
   Fajardo-Galvan, 694 F. App’x 327, 329 (5th Cir. 2017) (collecting cases). But
   those unpublished Fifth Circuit decisions rejecting similar arguments have
   not been disturbed by this circuit. See United States v. Castro-Magama, 465 F.
   App’x 370, 372 (5th Cir. 2012) (holding that it was not plain error to follow
   Harp after it was overruled by Simmons or follow Fifth Circuit cases based on
   Harp). Thus, we reach the same conclusion as Castro-Magama: “[W]e
   cannot say, in light of the ‘legal landscape,’ that the district court’s
   application of the [§ 2L.1.2(b)(3)(D)] enhancement was clear or obvious
   error.” 465 F. App’x at 372 (quoting Rodriguez-Parra, 581 F.3d at 230). See
   also United States v. Recinos-Hernandez, 772 F. App’x 115, 116–17 (5th Cir.
   2019) (reaching a similar conclusion for a Washington state conviction based
   on an unpublished Fifth Circuit opinion even though it conflicted with a
   subsequent Ninth Circuit opinion); United States v. Guerrero–Robledo,
   565 F.3d 940, 946 (5th Cir. 2009) (“It certainly is not plain error for the
   district court to rely on an unpublished opinion that is squarely on point.”).
          Melendez-Davila also argues that the Supreme Court’s decision in
   Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010), establishes that the district
   court plainly erred. Not so. That case dealt with the distinct question of
   whether a state conviction would qualify as a federal felony under the
   Immigration and Nationality Act—not how to determine a maximum
   sentence under Kansas law. To agree with Melendez-Davila, we would
   therefore have to extend Carachuri-Rosendo. But “[a]n error is not plain
   under current law if a defendant’s theory requires the extension of
   precedent.” United States v. Lucas, 849 F.3d 638, 645 (5th Cir. 2017)
   (quoting United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010)).
          We affirm.




                                          5